DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 3 in the reply filed on June 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 5, 7 and 10 objected to because of the following informalities:  claims 5, 7 and 10 each recite “a person,” but each of these claims also depends from claim 1 which already recites “a person.” The term “a person” in claims 5, 7 and 10 must be corrected to “the person” or “said person” to have proper antecedent basis.  Appropriate correction is required.

Claims 10-11 are objected to because of the following informalities:  claims 10-11 each recite “a health monitoring device,” but each of these claims also depends from claim 1 which already recites “a health monitoring device.” The term “a health monitoring device” in claims 10-11 must be corrected to “the health monitoring device” or “said health monitoring device” to have proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2005/0203359 A1 to Blank et al. (hereinafter “Blank”).
	Regarding Claim 1, Blank teaches an alignment element (200) to be worn by a person, the alignment element comprising:  
5an attachment element (200; see FIG. 3 reproduced below) configured to attach to the skin of a person (see discussion of adhesive layer 201 and/or alternative attachment means in Para. 127); and 
an alignment feature (see magnet 207 in FIG. 3, described in Paras. 131-137) integrated into the attachment element (see FIG. 3 and Paras. 131-137) and configured to align an antenna array of a health monitoring device with an object (see Paras. 131-137; the magnets 207 shown in FIG. 3 in the guide 200 are fully capable of receiving and aligning any correspondingly-shaped probe device having corresponding magnets, including a hypothetical device having an antenna array).


    PNG
    media_image1.png
    272
    381
    media_image1.png
    Greyscale


	Regarding Claims 2-3, see magnets 207 discussed above.

	Regarding Claims 4-5, see aperture 202 in FIG. 3 above. 

	Regarding Claims 6-8 and 10-11, see magnets 207 around aperture 202 in FIG. 3 above; also see Paras. 131-137. 

Claims 1-8 and 10-11 are also rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2020/0050154 A1 to Spencer et al. (hereinafter “Spencer”).
Regarding Claim 1, Spencer teaches an alignment element (200) to be worn by a person, the alignment element comprising:  
5an attachment element (200; see FIG. 7 particularly, reproduced below) configured to attach to the skin of a person (see FIG. 7); and 
an alignment feature (230; see Paras. 60, 67 and 70) integrated into the attachment element (see FIG. 7) and configured to align an antenna array of a health monitoring device with an object (alignment features 230 are configured to align with alignment features 130 having the same pattern/location in the device 100, and are thus fully capable of receiving a hypothetical variant of device 100 having an antenna array).


    PNG
    media_image2.png
    439
    650
    media_image2.png
    Greyscale


Regarding Claims 2-3, see Paras. 60, 67 and 70 (alignment features 230 can be magnets).

Regarding Claims 4-5, see Paras. 54-55 which describe that component 280 in attachment element 200 can be window(s) 90.

Regarding Claims 6-8 and 10-11, per the cited portions above, see magnets 230 surrounding window(s) 280 in FIG. 7; also, as noted above, alignment features 230 are configured to align with alignment features 130 having the same pattern/location in the device 100.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rule ‘211: see FIG. 5;
Yoon ‘209: see Para. 78;
Gao ‘526: see FIGS. 1-2;
Smith ‘086: see FIGS. 1C-D;
Laman ‘704: see FIG. 1;
Shedletsky ‘300: see FIGS. 8a-c.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792